Exhibit 10.3

TAX SHARING AGREEMENT

This Tax Sharing Agreement (the “Agreement”) is entered into as of December 30,
2011, by and between The Williams Companies, Inc., a Delaware corporation
(“Williams”), and WPX Energy, Inc., a Delaware corporation (“WPX”)
(collectively, the “parties”).

RECITALS

WPX is currently an includible corporation in the Williams Group under
Section 1504 of the Internal Revenue Code of 1986, as amended (the “Code”).

Williams currently owns 100% of the outstanding common stock of WPX. Pursuant to
a plan of reorganization adopted by the Williams board of directors on April 26,
2011, and amended on October 19, 2011, Williams intends to effect the Spin (as
defined below).

The parties are entering into this Tax Sharing Agreement to allocate, indemnify,
pay and settle amongst them the Taxes of the parties.

AGREEMENT

Accordingly, the parties agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

The defined terms used in this Agreement shall, except as otherwise expressly
provided or unless the context otherwise requires, have the meanings specified
in this Article I. The singular shall include the plural and masculine gender
shall include the feminine, the neuter and vice versa, as the context requires.

“AMT” means the federal alternative minimum tax, as described in Sections 55
through 59 of the Code.

“Combined Return” means any state, local or foreign income Tax Return of the
Williams Group that is filed on a unitary, combined, consolidated or similar
basis with one or more members of the WPX Group.

“Consolidated Return” means any consolidated federal income Tax Return of the
Williams Group that includes one or more members of the WPX Group.

“Final Determination” means (i) an IRS Form 870 or 870AD (or any similar state,
local, or foreign form) that reflects an adjustment to any Tax item shown on a
Tax Return, (ii) a closing agreement or an accepted offer in compromise with any
Tax Authority, (iii) any other adjustment to any Tax item (including, but not
limited to, the filing of an amended return on which the taxpayer adjusts an
item) as to which the period of limitations has expired, (iv) a claim for refund



--------------------------------------------------------------------------------

that has been allowed, (v) a deficiency notice with respect to which the period
for filing a petition with the Tax Court has expired, or (vi) a decision of any
court of competent jurisdiction relating to a Tax item that is not subject to
appeal or the time for appeal of which has expired.

“IRS” means the Internal Revenue Service.

“Payment Date” means the date on which a payment of Tax is due to the relevant
Taxing Authority with respect to a Tax Return.

“Private Ruling” means the private letter ruling issued by the IRS dated
September 30, 2011.

“Private Ruling Application” means the written materials submitted to the IRS by
Williams in connection with the Private Ruling.

“Proceeding” means any examination, audit, administrative appeal, court action,
court proceedings, protests, claims or suits for refund, petitions, briefs,
arguments, settlement discussions, or any other dealings with a Tax Authority or
judicial authority relating to Taxes.

“Regulations” means the United States Treasury Regulations promulgated under the
Code.

“Required Payment” means any payment required under this Agreement.

“Required Payment Date” means the date a Required Payment is required to be paid
under this Agreement.

“Section 355(e) Agreements” has the meaning set forth in Section 4.1(c) of this
Agreement.

“Section 355(e) Plan” has the meaning set forth in Section 4.1(c) of this
Agreement.

“Separation Agreement” means the Separation and Distribution Agreement by and
between Williams and WPX, dated concurrently herewith.

“Spin” means the spin-off of Apco Oil & Gas International, Inc. (“Apco”) to
Williams (the “Internal Spin”) and the spin-off of WPX to Williams’ shareholders
(the “External Spin”) and any related restructuring transactions.

“Spin Date” means the date on which the External Spin occurs.

“Spin Taxes” mean the sum of (i) any increase in a Tax liability (or reduction
in a Tax refund, credit, or other Tax Attribute) of any member of the Williams
Group determined in a Final Determination as a result of any corporate-level
gain or income recognized with respect to the failure of the Internal Spin or
External Spin to qualify for tax-free treatment under Section 355 or
Section 368(a)(1)(D) of the Code (or their state, local or foreign
counterparts), (ii) interest on such amounts calculated pursuant to the Tax Law
in any applicable jurisdiction at the highest

 

-2-



--------------------------------------------------------------------------------

underpayment rate in such jurisdiction from the date such additional gain or
income was recognized until full payment with respect thereto is made (or, in
the case of a reduction in a refund, the amount of interest that would have been
received from the applicable Tax Authority on the foregone portion of the refund
but for such failure), and (iii) any penalties actually paid to any Taxing
Authority that would not have been paid but for such failure.

“Stock” means common or preferred stock, securities, and any warrants, stock
options, forward contracts, puts and calls, other equity instruments or
derivative equity instruments or any instrument that might reasonably be treated
as stock for federal income tax purposes.

“Tax Authority” means any governmental authority, agency or court of competent
jurisdiction that is responsible for the administration, adjudication or
collection of Taxes.

“Tax” means all taxes, assessments, charges, duties, fees, levies or other
similar governmental charges, including, without limitation, all federal, state,
local, foreign and other income, franchise, profits, capital gains, capital
stock, transfer, sales, use, occupation, property, excise, severance, windfall
profits, stamp, license, payroll, withholding and other taxes, assessments,
charges, duties, fees, levies or other governmental charges of any kind
whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a return), all estimated taxes, deficiency assessments,
additions to tax, penalties and interest and shall include any liability for
such amounts as a result either of being a member of a combined, consolidated,
unitary or affiliated group.

“Tax Information” means all books, records, accounting data and other
information in the possession of the Williams Group or the WPX Group necessary
for the preparation and filing of all Tax Returns relevant to this Agreement.

“Tax Attribute” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, deduction or any loss, credit or tax attribute that
could be carried forward or back to reduce taxes (including without limitation
deductions and credits related to alternative minimum taxes).

“Tax Opinion” means the opinion of counsel obtained by Williams with respect to
the qualification of the Spin under Section 355 and Section 368(a)(1)(D) of the
Code dated October 25, 2011.

“Tax Law” means laws, cases, statutes, rules and regulations with respect to
Taxes.

“Tax Return” means any return, report, declaration, claim for refund, election,
disclosure, estimate, or statement required to be supplied to a Taxing Authority
in connection with Taxes, including any schedule or attachment thereto or
amendment thereof.

“Williams Group” means the affiliated group of which Williams is the common
parent.

“WPX Group” means WPX and all its direct and indirect subsidiaries that are or
have been members of the Williams Group at any time on or prior to the External
Spin.

 

-3-



--------------------------------------------------------------------------------

“WPX Pro Forma Combined Return” has the meaning set forth in Section 2.3(a) of
this Agreement.

“WPX Pro Forma Consolidated Return” has the meaning set forth in Section 2.3(a)
of this Agreement.

“WPX Pro Forma Return” means a WPX Pro Forma Combined Return or a WPX Pro Forma
Consolidated Return.

ARTICLE II

TAX RETURNS AND TAXES

Section 2.1 Tax Returns and Payment

(a) Consolidated Returns and Combined Returns.

Williams shall prepare and file all Consolidated Returns and Combined Returns
that are required to be filed by or with respect to any member of the WPX Group,
and shall pay any Taxes payable with respect to such Tax Returns. Williams shall
prepare all such Tax Returns in good faith and in accordance with the Tax Law.
At the discretion of WPX, WPX may assist in the preparation of such Tax Returns
as may be requested by Williams. Williams shall, in its discretion, make all
determinations regarding the preparation of such Tax Returns, including without
limitation, determinations regarding the entities to be included in any Tax
Return, the making, modification or revocation of any election, the adoption or
change of any Tax accounting methods, and any other position to be taken on or
in respect of such Tax Returns, including the carryback of losses.

(b) Other Tax Returns.

WPX shall prepare and file all Tax Returns that are required to be filed by or
with respect to WPX or any of its direct or indirect subsidiaries, other than
those Tax Returns described in Section 2.1(a) above, and shall pay any Taxes
payable with respect to such Tax Returns. At the discretion of Williams,
Williams may assist in the preparation of such Tax Returns as may be requested
by WPX, but shall have no obligation to pay any related Taxes.

Section 2.2 Consents, Elections, Information.

At the request of Williams, each member of the WPX Group shall (i) file any and
all Tax consents, Tax elections or other documents, (ii) take all actions
necessary to effect or allow the preparation and filing of all Tax Returns by
Williams, and (iii) prepare and submit all information in such form that
Williams reasonably requests to enable Williams to prepare any Tax Returns
required by this Agreement. Each member of the WPX Group shall be bound by all
of the determinations made by Williams in preparing any such Tax Returns and no
member of the WPX Group shall take any position on a Tax Return with respect to
an item of income, deduction, gain, loss, or credit that is inconsistent with
the reporting of such item on the Tax Returns prepared by Williams.

 

-4-



--------------------------------------------------------------------------------

Section 2.3 WPX Pro Forma Returns.

(a) For each Tax period with respect to which a Consolidated Return has not been
filed and until the WPX Group ceases to be part of a Consolidated Return,
Williams shall prepare a pro forma federal income Tax Return for the WPX Group
(a “WPX Pro Forma Consolidated Return”), based on the assumption that WPX is the
common parent of the WPX Group. For each Tax period for which a Combined Return
has not been filed and until the WPX Group ceases to be a part of such Combined
Return, Williams shall prepare a pro forma combined Tax Return for the WPX Group
for the jurisdiction in which such Combined Return is filed (a “WPX Pro Forma
Combined Return”) based on the assumption that WPX is not a subsidiary of
Williams. At the discretion of WPX, WPX may assist in the preparation of the WPX
Pro Forma Returns as may be requested by Williams. The methods and processes
described in Sections 2.3(b), 2.3(c), and 2.3(d) below shall be followed in the
preparation of the WPX Pro Forma Returns. In addition, Williams may from time to
time establish any other special procedures that Williams may in its sole
discretion deem necessary or appropriate to carry out the purposes of this
Agreement.

(b) Each WPX Pro Forma Return shall take into account solely the current income,
deduction, gain, loss, and credit items of the WPX Group, without regard to any
carryovers or carrybacks from prior or subsequent periods, and without regard to
the AMT. Notwithstanding the foregoing, the WPX Pro Forma Returns shall not
reflect any deduction under Section 199 of the Code computed on a separate
company basis, but shall reflect the amount that the WPX Group has contributed
to the Williams Group consolidated deduction under Section 199 of the Code, as
determined by Williams in its sole discretion.

(c) Each WPX Pro Forma Return shall reflect all elections and methods of
accounting reflected on the related Consolidated Return or Combined Return.

(d) The relevant WPX Pro Forma Returns for a short Tax period shall be prepared
based on an actual or hypothetical closing of the books method.

Section 2.4 Payments for WPX Pro Forma Returns.

(a) For each WPX Pro Forma Consolidated Return, WPX shall pay to Williams the
amount of the Tax, if any, shown thereon. If the WPX Pro Forma Consolidated
Return shows a credit or loss, Williams shall pay to WPX an amount equal to
(i) any such credits plus (ii) any such losses multiplied by the highest
marginal federal income tax rate applicable to corporations for the relevant Tax
year.

(b) For each WPX Combined Pro Forma Return, WPX shall pay to Williams the amount
of the Tax, if any, shown thereon. If the WPX Pro Forma Combined Return shows a
credit or loss, Williams shall pay to WPX an amount equal to (i) any such
credits plus (ii) any such losses multiplied by the highest marginal Tax rate
applicable thereto.

(c) All payments made pursuant to this Section 2.4 shall take into account all
prior related or estimated payments or credits made by one party to another in
connection with the Taxes covered in this Section 2.4. All payments required
under this Section 2.4 shall be due no later than thirty days before the Payment
Date of the related Tax Return, and shall include any interest, penalties and
additions to Tax that would be due if such payments were made directly to the
applicable Tax Authorities.

 

-5-



--------------------------------------------------------------------------------

Section 2.5 Carrybacks.

If any member of the WPX Group realizes any losses, credits or other Tax
Attributes that may be carried back to a Consolidated Return or Combined Return,
neither such member nor the WPX Group shall be entitled to any payment or
reimbursement from Williams or any member of the Williams Group by reason of
such carrybacks.

Section 2.6 Carryovers.

If Williams is required under the Code to allocate to the WPX Group or any of
its members any carryovers of any losses, credits or other Tax Attributes to
periods following the Spin Date, Williams shall not be entitled to reimbursement
from WPX by reason of such carryover.

ARTICLE III

REDETERMINATIONS AND ADJUSTMENTS

Section 3.1 Redeterminations of Consolidated Returns.

In the event of any adjustments in a Final Determination for a Consolidated
Return, Williams shall make corresponding adjustments to the related WPX Pro
Forma Consolidated Return and WPX Pro Forma Combined Returns consistent with the
procedures described in Article II of this Agreement. Within thirty days after
such adjustment, Williams or WPX, as appropriate, shall make additional payments
to the other party reflecting such adjustment.

Section 3.2 Redeterminations of Other Returns.

In the event of any adjustments in a Final Determination other than those
described in Section 3.1 above, WPX Pro Forma Returns shall not be adjusted and
no additional payments shall be required between Williams and WPX.

ARTICLE IV

SPIN

Section 4.1

Spin Representations and Warranties.

(a) Each of WPX and Williams represents and warrants that it has examined the
Private Ruling, the Private Ruling Application and the Tax Opinion and that the
facts presented and the representations made therein are true, correct and
complete.

 

-6-



--------------------------------------------------------------------------------

(b) Each of WPX and Williams represents and warrants that it has not taken and
has no plan or intention of taking any action or failing to take any action nor
knows of any circumstance that could reasonably be expected to cause any
representation or factual statement made in this Agreement, the Separation
Agreement, the Private Ruling, the Private Ruling Application or the Tax Opinion
to be untrue.

(c) Each of Williams and WPX represents and warrants that, during the two-year
period ending on the date hereof, there was no “agreement, understanding,
arrangement, or substantial negotiations” (as such terms are defined in
Regulation Section 1.355-7(h)(1), and hereinafter referred to as the “Section
355(e) Agreements”) that related to a plan pursuant to which one or more persons
would acquire directly or indirectly stock representing a 50% or greater
interest (within the meaning of Section 355(e) and the Regulations thereunder)
in Williams, WPX or Apco (any such plan hereinafter referred to as a “Section
355(e) Plan”).

(d) Each of Williams and WPX represents and warrants that it has no current plan
or intention to enter into any Section 355(e) Agreements that relate to a
Section 355(e) Plan.

Section 4.2 Spin Covenants.

(a) Each of WPX and Williams covenants that it will not, and will not allow any
officers or directors of any of its respective subsidiaries to, take any action
or fail to take any action that (i) would create a risk that either the Internal
Spin or the External Spin will fail to qualify as a tax-free distribution
pursuant to Section 355 and/or Section 368(a)(1)(D) of the Code, (ii) would be
inconsistent with any factual statement or any representation made hereunder or
in the Separation Agreement or in connection with the Private Ruling, the
Private Ruling Application, or the Tax Opinion, or any condition or restriction
imposed thereby, or (iii) would create a risk for either the Internal Spin or
the External Spin to trigger gain under Section 355(d) or Section 355(e) of the
Code.

(b) Except as otherwise required by the Tax Law or as a result of a Final
Determination, each of WPX and Williams covenants that it will not take, and
will not allow any officers or directors of any of its respective subsidiaries
to take, any position with respect to an item of income, deduction, gain, loss,
or credit on a Tax Return that is inconsistent with the treatment of either the
Internal Spin or the External Spin under Section 355 and/or Section 368(a)(1)(D)
of the Code (or analogous status under state, local or foreign law).

(c) If during the period commencing on the date hereof and ending two (2) years
after the Spin Date any officers and directors of Williams or WPX or any of
their respective subsidiaries becomes aware of a matter or transaction that
could affect the status of either the Internal Spin or the External Spin under
Section 355 or Section 368(a)(1)(D) of the Code, Williams and WPX covenant to
inform each other of such matter or transaction. The parties shall attempt in
good faith to take reasonable action or reasonably refrain from taking action to
ensure the continued qualification of the Internal Spin and the External Spin
under the foregoing sections of the Code. If the parties are unable to agree on
a course of action, WPX shall be required to take any course of action
consistent with Tax Law that Williams reasonably determines, in good faith and
taking into account the interests of WPX and Williams, in order to

 

-7-



--------------------------------------------------------------------------------

implement the provisions of Section 4.2(a). This Section 4.2(c) shall not apply
as to any matters or transactions with respect to which the IRS has issued (i) a
private letter ruling to Williams or WPX or (ii) other guidance that can be
relied upon conclusively to the effect that the transaction or event at issue
does not adversely affect the Internal Spin or the External Spin under
Section 355 or Section 368(a)(1)(D) of the Code.

(d) WPX covenants that its officers and directors will not discuss any
acquisitions of the Stock of WPX or any WPX Group member during the two-year
period beginning on the Spin Date without permission from Williams, such
permission not to be unreasonably withheld.

ARTICLE V

INDEMNITIES

Section 5.1 Spin Indemnities.

(a) Williams shall be responsible for and shall indemnify and hold harmless each
member of the WPX Group from and against all Spin Taxes, except for those Spin
Taxes for which the WPX Group is responsible under Section 5.1(b) of this
Agreement.

(b) WPX shall be responsible for and shall indemnify, defend and hold harmless
Williams from and against all Spin Taxes that are incurred by any member of the
Williams Group by reason of the breach by any member of the WPX Group of any of
its representations or covenants hereunder or in the Separation Agreement, or
made in connection with the Private Ruling, the Private Ruling Application or
the Tax Opinion.

Section 5.2 Transfer Tax Indemnities.

Williams shall indemnify and hold harmless each member of the WPX Group for any
transfer Taxes arising solely as a result of transferring any assets to any
member of the WPX Group on or prior to the Spin Date.

Section 5.3 No Other Liability.

Except as specifically provided in this Agreement, WPX and Williams shall have
no liability to each other with respect to Taxes.

Section 5.4 Tax Characterization of Payments.

For all Tax purposes, and notwithstanding any other provision of this Agreement,
to the extent permitted by applicable law, the parties hereto shall treat any
payment made pursuant to this Agreement (other than interest thereon) as a
capital contribution or dividend distribution, as the case may be (except to the
extent that the parties treat such payment as the settlement of an intercompany
liability), made immediately before WPX ceased to be an includible corporation
in the Williams Group under Section 1504 of the Code and, accordingly, as not
includible in the taxable income of the recipient. If any payment under this
Agreement is not permitted to be so treated (because, for example, the payment
relates to an event occurring after such date) or as a

 

-8-



--------------------------------------------------------------------------------

result of a Final Determination it is determined that the receipt or accrual of
any payment made under this Agreement is taxable to the recipient of such
payment, the party making the payment shall pay to the recipient an amount equal
to any increase in the income Taxes of the recipient as a result of receiving
the payment (grossed up to take into account such payment, if applicable).

ARTICLE VI

PROCEEDINGS, COOPERATION, AND RECORD RETENTION

Section 6.1 Control of Proceedings.

(a) Williams shall have sole and absolute authority to administer and control
any Proceeding relating to (i) any Consolidated Returns, (ii) any Combined
Returns, and (iii) any other Proceeding that may result in Tax liability to
Williams. Each member of the WPX Group shall execute and deliver to Williams any
power of attorney or other document requested by Williams in connection with any
such Proceeding. With respect to Proceedings subject to the first sentence of
this Section 6.1(a), no agent or employee of any member of the WPX Group shall
provide any information (whether written or oral) to any Tax Authority except at
the direction of Williams.

(b) In the event of any Proceeding as a result of which WPX could reasonably be
expected to become liable for any Spin Taxes pursuant to Section 5.1(b) and
which Williams has the right to administer and control pursuant to
Section 6.1(a) above (i) Williams shall consult with WPX reasonably in advance
of taking any significant action in connection with such Proceeding,
(ii) Williams shall offer WPX a reasonable opportunity to comment before
submitting any written materials prepared or furnished in connection with such
Proceeding, (iii) WPX shall have the right to participate in such Proceeding,
(iv) Williams shall defend such Proceeding diligently and in good faith as if it
were the only party in interest in connection with such Proceeding, and
(iv) Williams shall provide WPX with copies of any written materials relating to
such Proceeding received from the relevant Tax Authority. Notwithstanding
anything in the preceding sentence to the contrary, the final determination of
the positions taken (including with respect to settlement or other disposition)
in any such Proceeding shall be made in the sole discretion of Williams, except
that any settlement that will result in liability to WPX shall be subject to the
consent of WPX, which consent shall not be unreasonably delayed, denied or
withheld.

Section 6.2 Cooperation.

The WPX Group and the Williams Group shall cooperate with each other in the
highest standard of good faith regarding all provisions of this Agreement. Such
cooperation shall include (i) providing to each other information relevant to
this Agreement as may be reasonably requested, (ii) executing documents
necessary for each party to effect the provisions of this Agreement,
(iii) making any officers, directors, employees and agents available to each
other as each party may reasonably request to comply with the provisions of this
Agreement, and (iv) securing the covenant of any acquirer of any member of WPX
Group or Williams Group, or any newly-formed or acquired subsidiary of WPX Group
or Williams Group, to comply with this Agreement.

 

-9-



--------------------------------------------------------------------------------

Section 6.3 Books and Records.

The parties shall maintain Tax Information for 10 years after the filing date of
the Tax Return to which the Tax Information relates. After such period, the
members of the WPX Group or the Williams Group, as the case may be, shall not
dispose of or destroy any Tax Information without first providing the other
group the opportunity to obtain such Tax Information.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Method of Payment; Interest.

Any Required Payment shall be made by wire transfer of immediately available
funds. There shall be added to any Required Payment interest at the underpayment
rate set forth in Section 6621(a)(2) of the Code (compounded daily) for the
period beginning on the Required Payment Date and ending on the date of receipt
of the Required Payment; provided, however, that the interest rate to be used in
this Section 7.1 shall be the large corporate underpayment rate set forth in
Section 6621(c) of the Code (instead of the underpayment rate set forth in
Section 6621(a)(2) of the Code) to the extent that the Required Payment relates
to an adjustment for which the IRS has imposed interest at the large corporate
underpayment rate set forth in Section 6621(c).

Section 7.2 Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by either party without the prior written consent of the other party,
such consent not to be unreasonably withheld, denied or delayed.

Section 7.3 Effect of Agreement.

This Agreement shall determine the rights and liabilities of the parties as to
the matters provided for in this Agreement, whether or not such determination is
effective for financial reporting or other purposes.

Section 7.4 Term of Agreement.

This Agreement shall become effective as of the date of its execution and remain
in effect until the parties agree in writing to its termination.

 

-10-



--------------------------------------------------------------------------------

Section 7.5 Entire Agreement.

This Agreement sets forth the entire agreement and understanding of the parties
in respect of the subject matter contained in this Agreement and supersedes all
prior or contemporaneous agreements, promises, covenants, arrangements,
representations or warranties, whether oral or written, by any party or by any
officer, employee or representative of any party.

Section 7.6 Amendments and Waivers.

This Agreement shall not be modified, supplemented or terminated except by a
writing duly signed by each of the parties hereto, and no waiver of any
provision of this Agreement shall be effective unless in a writing duly signed
by the party sought to be bound.

Section 7.7 Notices.

Any payment, notice, communication or approval required or permitted to be given
under this Agreement shall be deemed to have been duly given if delivered by
hand or deposited in the United States mail, postage prepaid and sent by
certified or registered mail, if addressed to Williams, at

The Williams Companies, Inc.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: General Counsel

Facsimile: 918-573-1807

E-mail: craig.rainey@williams.com

if addressed to WPX, at

WPX Energy, Inc

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: General Counsel

Facsimile: 918-573-5942

E-mail: james.bender@williams.com

Section 7.8 Code References.

Any references to sections of the Code or the Regulations shall be deemed to
refer to any corresponding provisions of succeeding law as in effect from time
to time.

Section 7.9 Third Parties.

Nothing expressed or implied in this Agreement is intended or shall be construed
to confer upon or give to any person other than the parties hereto and each of
their successors and assigns any rights or remedies under or by reason of this
Agreement.

 

-11-



--------------------------------------------------------------------------------

Section 7.10 Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Oklahoma without regard to principles of conflicts of law.

Section 7.11 Severability.

If any provision of this Agreement or the application of this Agreement in any
circumstance is held invalid or unenforceable, the remainder of this Agreement
and the application of this Agreement in any other circumstance shall not be
affected thereby, the provisions of this Agreement being severable in any such
instance.

Section 7.12 Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

Section 7.13 Dispute Resolution.

The parties agree that any dispute arising under this Agreement shall be
resolved in accordance with the Dispute Resolution procedures set forth in
Article X of the Separation Agreement.

Section 7.14 Information and Expenses.

Williams will bear preparation and filing costs for all Tax Returns or WPX Pro
Forma Returns that it is responsible for preparing and filing pursuant to this
Agreement including any assistance provided to WPX pursuant to Section 2.1(b)
above. WPX will bear preparation and filing costs for all Tax Returns that it is
responsible for preparing and filing pursuant to this Agreement including any
assistance provided to Williams pursuant to Sections 2.1(a) and 2.3(a) above.
Each of Williams and WPX will bear its own costs incurred in furnishing records,
documents, or information requested by the other party in connection with the
preparation of any Tax Returns or WPX Pro Forma Returns or in connection with
any Proceeding for any Tax Returns.

 

-12-



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the date
first written above.

 

THE WILLIAMS COMPANIES, INC. By:   /s/ Alan S. Armstrong   Name: Alan S.
Armstrong   Title: Chief Executive Officer

 

WPX ENERGY, INC. By:   /s/ Ralph A. Hill   Name: Ralph A. Hill   Title: Chief
Executive Officer

 

-13-